PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Anderson, Lawrence, E.
Application No. 16/505,654
Filed: July 8, 2019
For: Method and Device for Cooking8

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition filed January 15, 2021, to revive the above-identified application under the unintentional provisions of 37 CFR 1.137(a).

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS 
from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

The application became abandoned for failure to timely pay the issue fee on or before 
December 16, 2020, as required by the Notice of Allowance and Fee(s) Due, mailed September 16, 2020. Accordingly, the application became abandoned on December 17, 2020. A Notice of Abandonment was mailed on December 15, 2021.  

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The petition lacks item (1).  In this regard, the issue fee was not paid as required by the Notice of Allowance and Fee(s) Due. The Petition received gives authorization to charge any fees, however, any such payment must be specifically authorized by reference to the "issue fee" or "fees due under 37 CFR 1.18."  

There is no indication that petitioner has submitted a Part B-Fee(s) Transmittal form (PTOL-85).  Accordingly, if petitioner desires to have the information normally found thereon printed on the patent, the Transmittal form should be completed and returned.


By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to the undersigned at (571) 272-1058.  


/Angela Walker/
Angela Walker
Paralegal Specialist
Office of Petitions





    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)